Title: From Benjamin Franklin to Deborah Franklin, 31 January 1756
From: Franklin, Benjamin
To: Franklin, Deborah


My Dear,
Fort Allen, Jan. 31, 1756
I wrote a line to you yesterday, and having this opportunity, write another, just to let you know that we all continue well, and much the better from the refreshments you have sent us: in short we do very well, for though there are a great number of things, besides what we have, that used to seem necessary to comfortable living, yet we have learnt to do without them.
Mr. Beaty is a very useful man here, and the doctor another; besides their services to the public, they are very agreeable companions to me; they, with captain Clapham, Mr. Edmond, and the rest of our company, present their hearty respects to you for the goodies. Billy presents his duty to you and his grandmother, and love to his sister. Distribute my compliments among our acquaintance, and hearty love to all friends. The bearer waits, that I cannot write to my dear Sally. I am, Dear girl, Your loving husband,
B. Franklin
